IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII
NOE KIM RAQUINIO, CIV. NO. 19-00155 SOM-RLP

Piainriff, oRDER REGARDING PLAINTIFF's

"sUPPLEMENTAL cHANGE" FILING;
VS- ExHIBIT A
coUNTY 0F HAWAI:,

Defendant.

 

NOE KIM RAQUINIOr CIV. NO. 18-00268 SOM-RLP

"sUPPLEMENTAL cHANGE" FILING;
VS' EXHIBIT A

CITY oF KAILUA KONA, HAWAII
POLICE DEPARTMENT, DETECTIVE
JEREMY LEwIs, K9 HANDLER
EDWARD LEWIS, oFFIcER MARCO
saGoBIA, and oFFICER KYLE
HIRAYAMA,

)
)
)
)
)
)
)
)
)
)
)
}
Plaintiff, § oRDER REGARDING PLAINTIFF's

)
)
)
)
)
)
)
)
)
Defendants. )
)

 

ORDER REGARDING PLAINTIFF'S "SUPPLEMENTAL CHANGE" FILING

On‘April 8, 2019, after this court had entered its
Order Dismissing Petition Under 28 U.S.C. § 2254 as well as the
Judgment in Civil No. 19-00155, a document purporting to be a
"Supplemental Change" Was filed in Civil No. 19-00155 by l
Plaintiff Noe Raquinio, who is proceeding pro se. The document
does not go to any issue in the § 2254 action, so this court
takes no action on it.

Possibly, Raquinio meant to file this document in a

related case, Raouinio v. Hawaii Police Department, Civil No.

 

l8-60268, in which Raquinio is also proceeding pro se. In case
Raquinio meant to file this document in Civil No. 18-00268, this
order, with his "Supplemental Change" document attached, is also
being filed in that case.

But even in Civil No. 18-00268, this court takes no
action on the "Supplemental Change" document. The newly filed
document appears to be a second amended complaint, but no second
amended complaint is allowed in Civil No. 18-00268. In the first
place, Judgment was entered in Civil No. 18-00268 on March 21,
2019. An amended complaint is not permitted after entry of
Judgment absent a court order. Nor does Rule l§_of the Federal
Rules of Civil Procedure, which governs amended pleadings, allow
the filing of an amended complaint-without leave of court in
Civil No. 18-00268 at this time.

Raquinio filed a summary judgment motion following
entry of the Judgment in Civil No. 18-002§8.\ This court
construed that post-judgment motion as a motion seeking to alter
or amend the Judgment under Rule 59(e) of the Federal Rules of
Civil Procedure and denied that motion. The "Supplemental
Change" motion does not appear to be another post-judgment

motion.r so this court does not treat it as such.

 

IT IS SO ORDERED.

DATED: Honolulu, Hawaii, April 9, 2019.

  

 

o 91 m z§%§r~"`?\
/~° 5 5 " ° . ‘
§ `“@v%§ %g /s/ Susan Oki Mollway
`F~ Susan Oki Mollway
ge l United States District Judge

Noe Kim Raguinio v. City of Kailua Kona, et al., Civ. No; 18-
00268 SOM-RLP

Noe Kim Raguinio v. County of Hawaii, Civ. No. 19-00155 SOM-RLP
ORDER REGARDING PLAINTIFF'S "SUPPLEMENTAL CHANGE" FILING

 

